DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/10/21.
Claims 1-25 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/10/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1 and 13-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Pat. 10946799 B2.  Even though instant application independent claims 1 and 16 do not claim processor calibrates the camera relative to the vehicle by adapting the image data utilizing a spatial transform engine to adapt the image data orientation and position relative to the generated graphic overlay. However not having spatial transform limitation in the 


Instant Application 17/249,688
US Pat. 10946799 B2
1. A method for calibrating a vehicular vision system, the method comprising:

disposing a camera at a vehicle equipped with the vehicular vision system, wherein
the camera, when disposed at the vehicle, views exterior of the vehicle, and 

wherein the camera comprises an imager having a pixelated imaging array having at least one million photosensing elements arranged in rows and columns;

disposing a processor at the vehicle, the processor operable to process image data captured by the imager of the camera;

disposing a video display screen in the vehicle so as to be viewable by a driver of
the vehicle, wherein the video display screen is operable to display video images derived from image data captured by the imager of the camera;
capturing image data by the imager of the camera and providing captured image
data to the processor; displaying at the video display screen video images derived from image data captured by the imager of the camera;

generating via the processor a graphic overlay for display with the video images at the video display screen; and

responsive to processing at the processor image data captured by the imager of the camera, calibrating the vehicular vision system by adapting an orientation and position of the image data relative to the 


a camera disposed at a vehicle and having a field of view exterior of the vehicle; 


wherein said camera comprises an imager having a pixelated imaging array having a plurality of photosensing elements; 

wherein said camera comprises a processor operable to process image data captured by said imager; 


a video display screen operable to display video images derived from image data captured by said imager; 










wherein said processor generates a graphic overlay for display with the video images at said video display screen; and 

wherein, responsive to processing by said processor of image data captured by said imager, said processor calibrates the camera relative to the vehicle by adapting the image data utilizing a spatial 


 Limitations of claim 2-7 and 17-21 of instant application is obvious over claim 2-7 of US Pat. 10946799 B2 respectively. 

Limitations of remaining claims are obvious over US Pat. 10946799 B2 and prior arts disclosed 35 USC § 103 rejection below. Same motivation described in page 11, 15, 19-20, 22-24 and 28 is applicable for combining US Pat. 10946799 B2 and stated prior arts given below.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kussel (WO 2013019707 A1), in view of Wierich (WO 2013067083 A1).

Regarding to claim 1 and 16:

16. Kussel teach a method for calibrating a vehicular vision system, the method comprising: disposing a rearward viewing camera at a rear portion of a vehicle equipped with the vehicular vision system, (Kussel Fig. 5 [0023] a vehicle 10 includes an imaging system or vision system 12 that includes at least one imaging sensor or camera 4 (such as four imaging sensors or cameras 14a, 14b, 14c, 4d at the front (or at the windshield), rear and sides of the vehicle, respectively), which capture images exterior of the vehicle (FIG. 1 )) wherein the rearward viewing camera, when disposed at the rear portion of the vehicle, views rearward of the vehicle, (Kussel Fig. 5 [0034] A single camera vision system of the present invention (such as a rear vision system having a rearward facing camera at a rear portion of the vehicle) may, for example, have an inclination sensor at the camera) 
wherein the rearward viewing camera (Kussel Fig. 5 14b [0023]) comprises a processor (Kussel [0035-0036] the front facing camera may comprise an EPM3™ camera or the like, and may have or utilize or be associated with an image processor, such as am EyeQ) operable to process image data (Kussel [0035-0036] the control may generate an alert (such as to indicate that a particular camera is misaligned) or may adjust the physical orientation of the misaligned camera or adjust the image captured by the imager of the rearward viewing camera; (Kussel Fig. 5 14b [0023])
disposing a video display screen in the vehicle so as to be viewable by a driver of
the vehicle, (Kussel [0039] the vision system may include a display screen that is disposed in the vehicle (such as at an interior rearview mirror assembly or windshield electronics module or the like in the cabin of the vehicle and at or near the in-cabin surface of the vehicle windshield) and viewable by the driver of the vehicle) wherein the video display screen is operable to display video images derived from image data captured by the imager of the rearward viewing camera; (Kussel [0039] the vision system displays an exterior scene (such as via the combination and/or manipulation or stitching or merging of the image data captured by the plurality of cameras) around the vehicle. The displayed exterior scene is around the vehicle and may have a first limited extension in one dimension (such as forwardly of the vehicle and along the field of view of the forward facing camera) and a second limited extension in a second orthogonal dimension (such as sidewardly of the vehicle)
capturing image data by the imager of the rearward viewing camera and providing
captured image data to the processor; (Kussel Fig. 5 14b [0023] Kussel [0035-0036] the front facing camera may comprise an EPM3™ camera or the like, and may have or utilize or be associated with an image processor, such as am EyeQ. Kussel [0035-0036] the control may generate an alert (such as to indicate that a particular camera is misaligned) or may adjust the physical orientation of the misaligned camera or adjust 
displaying at the video display screen video images derived from image data
captured by the imager of the rearward viewing camera; (Kussel [0039] the vision system displays an exterior scene (such as via the combination and/or manipulation or stitching or merging of the image data captured by the plurality of cameras) around the vehicle. The displayed exterior scene is around the vehicle and may have a first limited extension in one dimension (such as forwardly of the vehicle and along the field of view of the forward facing camera) and a second limited extension in a second orthogonal dimension (such as sidewardly of the vehicle)
generating via the processor a graphic overlay for display with the video images at the video display screen; and (Kussel [0024] processing may be required in order to provide proper image stitching or merging of images captured by multiple cameras (such as for a panoramic rearward view or such as for a surround view system or top-down or birds-eye view or the like), and/or to provide proper overlay positioning on the displayed images, such as for rear backup assist systems and the like)
responsive to processing at the processor image data captured by the imager of the rearward viewing camera, (Kussel [0025] image processing techniques work well for their intended purposes, but may require additional processing based online (during driving) calibration algorithms, and thus may require additional processing power (such as tracking, vanishing point estimation, trajectory calculations)
calibrating the vehicular vision system by adapting an orientation and position of the image data relative to the generated graphic overlay to a corrected orientation and position relative to the generated graphic overlay. (Kussel [0024] camera based systems (such as multi-camera systems like a surround view system or the like, or a rear view camera or the like) typically require processing to correct deviations in the pitch, yaw and/or roll [orientation and position] of the camera (extrinsic calibrations) over the life-time of the system and/or the vehicle, such as due to temperature variations or positional shifting of the camera due to vibrations and/or the like. Such processing [extrinsic calibrations] may be required in order to provide proper overlay positioning on the displayed images, such as for rear backup assist systems and the like)

Kussel do not explicitly teach and wherein the rearward viewing camera comprises an imager having a pixelated imaging array having at least one million photosensing elements arranged in rows and columns; 

However Wierich teach and wherein the rearward viewing camera (Wierich [0027] Referring now to the drawings and the illustrative embodiments depicted therein, a vehicle 1 0 includes an imaging system or vision system 1 2 that includes at least one imaging sensor or camera (such as a rearward facing imaging sensor or camera 1 4a and/or optionally such as a forwardly facing camera 1 4b at the front (or at the windshield) of the vehicle, and/or a rearwardly and/or sidewardly facing camera 1 4c, 1 4b at the sides of the vehicle), which captures images exterior of the vehicle, with the camera or camera having a lens 1 6 (FIG. 1 7) for focusing images at or onto an imaging array or imaging plane of the camera (FI G. 1 )) comprises an imager having a pixelated imaging array having at least one million photosensing elements arranged in rows and columns; (Wierich [0053] The imaging sensor or camera that captures the image data for image processing may comprise any suitable camera or sensing device, such as, for example, an array of a plurality of photosensor elements arranged in at least 640 columns and at least 480 rows (at least a 640 x 480 imaging array), with a respective lens focusing images onto respective portions of the array. Preferably, the photosensor array comprises a mega-pixel array having at least one million pixels. The photosensor array may comprise a plurality of photosensor elements arranged in a photosensor array having rows and columns)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kussel, further incorporating Wierich in video/camera technology. One would be motivated to do so, to incorporate the rearward viewing camera comprises an imager having a pixelated imaging array having at least one million photo-sensing elements arranged in rows and columns. This functionality will improve user experience.

Regarding to claim 5:

5. Kussel teach the method of claim 1, wherein the camera comprises a rearward viewing camera disposed at a rear portion of the vehicle. (Kussel Fig. 5 [0034] A single camera vision system of the present invention (such as a rear vision system having a rearward facing camera at a rear portion of the vehicle) may, for example, have an inclination sensor at the camera)

Regarding to claim 8:

8. Kussel teach the method of claim 1, wherein the camera comprises the processor. (Kussel Fig. 5 14b [0023] Kussel [0035-0036] the front facing camera may comprise an EPM3™ camera or the like, and may have or utilize or be associated with an image processor, such as am EyeQ. Kussel [0035-0036] the control may generate an alert (such as to indicate that a particular camera is misaligned) or may adjust the physical orientation of the misaligned camera or adjust the image processing of the image data captured by the misaligned camera or the like, in order to account for the misalignment)

Regarding to claim 9:

9. Kussel teach the method of claim 1, wherein disposing the processor at the vehicle (Kussel [0035 -0036] the front facing camera may comprise an EPM3™ camera or the like, and may have or utilize or be associated with an image processor, such as am EyeQ™ or EyeQ2™ or EyeQ3™ processor, such as are provided by Mobileye.sup. (where the image processor utilizes object detection software or the like in processing image data captured by the camera or cameras), or the like) comprises disposing an electronic control unit (ECU) at the vehicle, (Kussel [0035 -0036] the oculus Module may comprise a system- on-chip or Electronic Control Unit (ECU). The front facing camera may comprise an EPM3™ camera or the like, and may have or utilize or be the ECU comprising the processor. (Kussel FIG. 11. [0037] an according surround view system architecture scheme having camera alignment sensors (inclinometers) within some or all of the cameras is shown in the chart of FIG. 12. FIG. 13 is a chart showing a preferred embodiment of the present invention's system architecture having an additional inclination sensor assembled within the ECU for providing a reference normal signal in addition to inclination sensor signals of the visions system's cameras. FIG. 14 is a chart showing an example of the architecture having the additional inclination sensor attached to the vehicle (see reference 16d in FIG. 5) providing a (vehicle's level) reference normal signal in addition to inclination sensor signals of the visions system's camera via CAN or LIN bus. interfaces (or other suitable communication network or link or Ethernet communication link or the like) to the vision system control or MCU [processor, because CAN bus is connecting EyeQ™ or EyeQ2™ or EyeQ3™ processor with MCU])

Claims 2-3, 17-18 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kussel (WO 2013019707 A1), in view of Wierich (WO 2013067083 A1), further in view of Bassi (U.S. Pub. No. 20150160539 A1).

Regarding to claim 2 and 17:

2. Kussel teach the method of claim 1, Kussel do not explicitly teach wherein calibrating the vehicular vision system comprises turning and distorting the image data so that a horizon line viewed by the camera is generally horizontal in the displayed video images.

However Bassi teach wherein calibrating the vehicular vision system comprises turning and distorting the image data so that a horizon line viewed by the camera is generally horizontal in the displayed video images. (Bassi [0034] FIG. 5 the street and building features in FIG. 5a are quite typical. For example, the building in the middle of the image consists of distinguishable horizontal floors, supposedly parallel to the x axis but appearing rotated. Line 30 which is in x direction, indicates this rotation. Street lines 32 are also parallel lines on a horizontal plane, but to the z axis. Lines 32 appear to merge into a vanishing point 34, in this case in the middle of the image. Other parallel lines orthogonal to 32 in x and y directions do not intersect each other in the image space, i.e. the corresponding vanishing points are at infinity. Therefore, one concludes this is a pure rotation about the z axis that can be corrected to achieve an undistorted FIG. 5b where line 36 is horizontal. In this simplified example, the correction angle is 

The motivation for combining Kussel and Wierich as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kussel, further incorporating Wierich and Bassi in video/camera technology. One would be motivated to do so, to incorporate calibrating the vehicular vision system comprises turning and distorting the image data so that a horizon line viewed by the camera is generally horizontal in the displayed video images. This functionality will improve efficiency.

Regarding to claim 3 and 18:

3. Kussel teach the method of claim 2, Kussel do not explicitly teach wherein the displayed video images are turned and distorted into the corrected orientation and position with the horizon line displayed as generally horizontal.

However Bassi teach wherein the displayed video images are turned and distorted into the corrected orientation and position with the horizon line displayed as generally horizontal. (Bassi [0034] FIG. 5 the street and building features in FIG. 5a are quite typical. For example, the building in the middle of the image consists of distinguishable horizontal floors, supposedly parallel to the x axis but appearing rotated. Line 30 which is in x direction, indicates this rotation. Street lines 32 are also parallel 

Regarding to claim 22:

22. Claim 22 is rejected for the same reasons as claim 1 above. However Claim 22 has following additional limitation - wherein calibrating the vehicular vision system comprises turning and distorting the image data so that a horizon line viewed by the camera is generally horizontal in the displayed video images.

Kussel do not explicitly teach wherein calibrating the vehicular vision system comprises turning and distorting the image data so that a horizon line viewed by the camera is generally horizontal in the displayed video images

However Bassi teach wherein calibrating the vehicular vision system comprises turning and distorting the image data so that a horizon line viewed by the camera is generally horizontal in the displayed video images. (Bassi [0034] FIG. 5 the street 

Regarding to claim 23:

23. Kussel teach the method of claim 22, Kussel do not explicitly teach wherein the displayed video images are turned and distorted into the corrected orientation and position with the horizon line displayed as generally horizontal.

However Bassi teach wherein the displayed video images are turned and distorted into the corrected orientation and position with the horizon line displayed as generally horizontal. (Bassi [0034] FIG. 5 the street and building features in FIG. 5a are quite typical. For example, the building in the middle of the image consists of distinguishable horizontal floors, supposedly parallel to the x axis but appearing rotated. 

Claims 4, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kussel (WO 2013019707 A1), in view of Wierich (WO 2013067083 A1), further in view of Bassi (U.S. Pub. No. 20150160539 A1) and Pflug (WO 2013086249 A2).

Regarding to claim 4 and 19:

4. Kussel teach the method of claim 3, wherein, with the orientation and position of the image data adapted to the corrected orientation and position relative to the generated graphic overlay, (Kussel [0024] camera based systems (such as multi-camera systems like a surround view system or the like, or a rear view camera or the like) typically require processing to correct deviations in the pitch, yaw and/or roll [orientation and position] of the camera (extrinsic calibrations) over the life-time of the system and/or the vehicle, such as due to temperature variations or positional shifting of 

Kussel do not explicitly teach the graphic overlay matches the displayed video images without need of changing the graphic overlay.

However Pflug teach the graphic overlay matches the displayed video images without need of changing the graphic overlay. (Pflug [0066] to cope with the overlays which are placed over vision systems images, especially the own or subject vehicle's top view overlay or representation, which appear artificial due to mismatching noise levels, it is heretofore unknown in automotive vision to raise the noise level of the overlays artificially. Overlays which are there for highlighting important facts to the driver, such as control buttons or inputs or the distance to a solid obstacle at the projected rearward path of travel of the vehicle when the vehicle is backing up, may appear as clearly as possible to become highlighted so such an overlay should not become acknowledged or discerned as a part of the scenery. Thus, such overlays may be superimposed in a low noise level. As overlays are superimposed, image calibration does change overlay)

The motivation for combining Kussel, Wierich and Bassi as set forth in claim 2 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kussel, 

Regarding to claim 24:

24. Kussel teach the method of claim 23, wherein, with the orientation and position of the image data adapted to the corrected orientation and position relative to the generated graphic overlay, (Kussel [0024] camera based systems (such as multi-camera systems like a surround view system or the like, or a rear view camera or the like) typically require processing to correct deviations in the pitch, yaw and/or roll [orientation and position] of the camera (extrinsic calibrations) over the life-time of the system and/or the vehicle, such as due to temperature variations or positional shifting of the camera due to vibrations and/or the like. Such processing [extrinsic calibrations] may be required in order to provide proper overlay positioning on the displayed images, such as for rear backup assist systems and the like)

Kussel do not explicitly teach the graphic overlay matches the displayed video images without need of changing the graphic overlay.

However Pflug teach the graphic overlay matches the displayed video images without need of changing the graphic overlay. (Pflug [0066] to cope with the 

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kussel (WO 2013019707 A1), in view of Wierich (WO 2013067083 A1), further in view of Pflug (WO 2013086249 A2).

Regarding to claim 6 and 20:

6. Kussel teach the method of claim 5, Kussel do not explicitly teach wherein the graphic overlay comprises a projected path of travel of the vehicle during a reversing maneuver of the vehicle when the video display screen is displaying video images captured by the rearward viewing camera.

wherein the graphic overlay comprises a projected path of travel of the vehicle during a reversing maneuver of the vehicle when the video display screen is displaying video images captured by the rearward viewing camera. (Pflug [0066] overlays which are there for highlighting important facts to the driver, such as control buttons or inputs or the distance to a solid obstacle at the projected rearward path of travel of the vehicle when the vehicle is backing up)

The motivation for combining Kussel and Wierich as set forth in claim 1 is equally applicable to claim 6. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kussel, further incorporating Wierich, and Pflug in video/camera technology. One would be motivated to do so, to incorporate the graphic overlay comprises a projected path of travel of the vehicle during a reversing maneuver of the vehicle when the video display screen is displaying video images captured by the rearward viewing camera. This functionality will improve user experience.

Claims 7, 10-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kussel (WO 2013019707 A1), in view of Wierich (WO 2013067083 A1), further in view of Kramer (U.S. Pub. No. 20080077882 A1).

Regarding to claim 7 and 21:

7. Kussel teach the method of claim 1, and wherein the companion chip comprises the processor. (Kussel [0035 -0036] the front facing camera may comprise an EPM3™ camera or the like, and may have or utilize or be associated with an image processor, such as am EyeQ™ or EyeQ2™ or EyeQ3™ processor, such as are provided by Mobileye.sup. (where the image processor utilizes object detection software or the like in processing image data captured by the camera or cameras), or the like)

Kussel do not explicitly teach wherein the camera comprises a companion chip.

However Kramer teach wherein the camera comprises a companion chip. (Kramer [0049] an EyeQ.TM. vision system-on-a-chip image processor, available from MobilEye N.V. (see www.mobilieye-vision.com), may be used. Kramer Fig. 13 mirror assembly 510 may also include a forward facing photo sensor or ambient light sensor 544a and a rearward facing photo sensor or glare sensor 544b and may include a microprocessor or control 558 for controlling one or more accessories or circuitry elements or the like of the mirror assembly. [0161] FIG. 20, a graphic overlay system 700 may include a video signal 710, such as a video source NTSC composite signal or the like, which may be provided from a camera or image sensor to the overlay screen display (OSD) controller 720, such as a microprocessor or FPGA or the like)

The motivation for combining Kussel and Wierich as set forth in claim 1 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kussel, further 

Regarding to claim 10:

10. Kussel teach the method of claim 1, wherein calibrating the vehicular vision system comprises calibrating the vehicular vision system (Kussel [0038] the inclination vector data may be stored in the MCU so as to be present at times when a calibration cycle. is enabled) via a companion chip that uses frames of captured image data (Kussel [0035 -0036] the front facing camera may comprise an EPM3™ camera or the like, and may have or utilize or be associated with an image processor, such as am EyeQ™ or EyeQ2™ or EyeQ3™ processor, such as are provided by Mobileye.sup. (where the image processor utilizes object detection software or the like in processing image data captured by the camera or cameras), or the like. The image data captured by the five cameras (such as five HDR cameras) may be communicated to the module via a video bus communication link 2, and the module may provide a control signal 5 to the cameras. A data bus (such as a CAN or LIN or Ethernet data bus or network or an HSCAN data bus or network) may be utilized to communicate signals between the module and the radar sensors (and optionally the front facing camera) and/or the vehicle)

Kussel do not explicitly teach the companion chip receives from the imager.

However Kramer teach the companion chip receives from the imager. (Kramer [0049] an EyeQ.TM. vision system-on-a-chip image processor, available from MobilEye N.V. (see www.mobilieye-vision.com), may be used. Kramer Fig. 13 mirror assembly 510 may also include a forward facing photo sensor or ambient light sensor 544a and a rearward facing photo sensor or glare sensor 544b and may include a microprocessor or control 558 for controlling one or more accessories or circuitry elements or the like of the mirror assembly. [0161] FIG. 20, a graphic overlay system 700 may include a video signal 710, such as a video source NTSC composite signal or the like, which may be provided from a camera or image sensor to the overlay screen display (OSD) controller 720, such as a microprocessor or FPGA or the like)

Regarding to claim 11:

11. Kussel teach the method of claim 10, Kussel do not explicitly teach wherein the camera comprises the companion chip.

However Kramer teach wherein the camera comprises the companion chip. (Kramer [0049] an EyeQ.TM. vision system-on-a-chip image processor, available from MobilEye N.V. (see www.mobilieye-vision.com), may be used. Kramer Fig. 13 mirror assembly 510 may also include a forward facing photo sensor or ambient light sensor 544a and a rearward facing photo sensor or glare sensor 544b and may include a microprocessor or control 558 for controlling one or more accessories or circuitry 

Regarding to claim 12:

12. Kussel teach the method of claim 1, Kussel do not explicitly teach wherein adapting the orientation and position of the image data relative to the generated graphic overlay is in accordance with a grid based optical model.

However Kramer teach wherein adapting the orientation and position of the image data relative to the generated graphic overlay is in accordance with a grid based optical model. (Kramer [0146] the display, such as a video display screen, may be incorporated with or associated with a rearward facing video camera or image sensor, such as for a rear vision system or a back up aid or the like. Optionally, the display may include a graphic overlay feature or capability for overlaying graphics, such as grid lines or the like, that assist the driver of the vehicle in viewing and discerning distances between the vehicle and objects rearward of the vehicle that are displayed on the display for viewing by the driver of the vehicle, such as in response to the vehicle being shifted into a reverse gear or the like)

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kussel (WO 2013019707 A1), in view of Wierich (WO 2013067083 A1), further in view of Bassi (U.S. Pub. No. 20150160539 A1) and Kramer (U.S. Pub. No. 20080077882 A1).

Regarding to claim 25:

25. Kussel teach the method of claim 22, and wherein the companion chip comprises the processor. (Kussel [0035 -0036] the front facing camera may comprise an EPM3™ camera or the like, and may have or utilize or be associated with an image processor, such as am EyeQ™ or EyeQ2™ or EyeQ3™ processor, such as are provided by Mobileye.sup. (where the image processor utilizes object detection software or the like in processing image data captured by the camera or cameras), or the like)

Kussel do not explicitly teach wherein the camera comprises a companion chip.

However Kramer teach wherein the camera comprises a companion chip. (Kramer [0049] an EyeQ.TM. vision system-on-a-chip image processor, available from MobilEye N.V. (see www.mobilieye-vision.com), may be used. Kramer Fig. 13 mirror assembly 510 may also include a forward facing photo sensor or ambient light sensor 544a and a rearward facing photo sensor or glare sensor 544b and may include a microprocessor or control 558 for controlling one or more accessories or circuitry elements or the like of the mirror assembly. [0161] FIG. 20, a graphic overlay system 

The motivation for combining Kussel, Wierich and Bassi as set forth in claim 2 is equally applicable to claim 25. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kussel, further incorporating Wierich, Bassi and Kramer in video/camera technology. One would be motivated to do so, to incorporate the camera comprises a companion chip. This functionality will improve efficiency.

Allowable subject matter

Regarding to claim 13-15:

Claims 13-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.